
	
		II
		110th CONGRESS
		2d Session
		S. 2971
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2008
			Mr. Reid (for
			 Mrs. Clinton (for herself and
			 Mr. Menendez)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a suspension of the highway fuel tax, and for other purposes.
	
	
		1.Highway fuel tax
			 suspension
			(a)Temporary
			 suspension of highway fuel taxes on gasoline and diesel fuel
				(1)In
			 generalSection 4081 of the Internal Revenue Code of 1986
			 (relating to imposition of tax on gasoline, diesel fuel, and kerosene) is
			 amended by adding at the end the following new subsection:
					
						(f)Temporary
				suspension of taxes on gasoline and diesel fuel
							(1)In
				generalDuring the applicable period, each rate of tax referred
				to in paragraph (2) shall be reduced to zero cents per gallon.
							(2)Rates of
				taxThe rates of tax referred to in this paragraph are—
								(A)the rate of tax
				otherwise applicable to gasoline under clause (i) of subsection (a)(2)(A),
				determined with regard to subsection (a)(2)(B),
								(B)the rate of tax
				otherwise applicable to diesel fuel under clause (iii) of subsection (a)(2)(A),
				determined with regard to subsection (a)(2)(B), and
								(C)the rate of tax
				otherwise applicable to diesel fuel under paragraph (1) of section 4041(a) with
				respect to fuel sold for use or used in a diesel-powered highway
				vehicle.
								(3)Applicable
				periodFor purposes of this subsection, the term applicable
				period means the period beginning on May 26, 2008, and ending on
				September 1, 2008.
							(4)Maintenance of
				trust fund depositsIn determining the amounts to be appropriated
				to the Highway Trust Fund under section 9503 and to the Leaking Underground
				Storage Tank Trust Fund under 9508, an amount equal to the reduction in
				revenues to the Treasury by reason of this subsection shall be treated as taxes
				received in the Treasury under this section or section
				4041.
							.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
				(b)Floor stock
			 refunds
				(1)In
			 generalIf—
					(A)before the tax
			 suspension date, a tax referred to in section 4081(f)(2) of the Internal
			 Revenue Code of 1986 has been imposed under such Code on any liquid, and
					(B)on such date such
			 liquid is held by a dealer and has not been used and is intended for
			 sale,
					there shall
			 be credited or refunded (without interest) to the person who paid such tax
			 (hereafter in this subsection referred to as the taxpayer),
			 against the taxpayer's subsequent semi-monthly deposit of such tax, an amount
			 equal to the excess of the tax paid by the taxpayer over the amount of such tax
			 which would be imposed on such liquid had the taxable event occurred on the tax
			 suspension date.(2)Time for filing
			 claims; certifications necessary to file claims
					(A)In
			 generalNo credit or refund shall be allowed or made under this
			 subsection—
						(i)unless claim
			 therefore is filed with the Secretary before the date which is 6 months after
			 the tax suspension date, and
						(ii)in
			 any case where liquid is held by a dealer (other than the taxpayer) on the tax
			 suspension date, unless the taxpayer files with the Secretary—
							(I)a certification
			 that the taxpayer has given a credit to such dealer with respect to such liquid
			 against the dealer's first purchase of liquid from the taxpayer subsequent to
			 the tax suspension date, and
							(II)a certification
			 by such dealer that such dealer has given a credit to a succeeding dealer (if
			 any) with respect to such liquid against the succeeding dealer's first purchase
			 of liquid from such dealer subsequent to the tax suspension date.
							(B)Reasonableness
			 of claims certifiedAny certification made under subparagraph (A)
			 shall include an additional certification that the claim for credit was
			 reasonably based on the taxpayer's or dealer's past business relationship with
			 the succeeding dealer.
					(3)DefinitionsFor
			 purposes of this subsection—
					(A)the terms
			 dealer and held by a dealer have the respective
			 meanings given to such terms by section 6412 of such Code; except that the term
			 dealer includes a producer, and
					(B)the term
			 tax suspension date means May 26, 2008.
					(4)Certain rules
			 to applyRules similar to the rules of subsections (b) and (c) of
			 section 6412 of such Code shall apply for purposes of this subsection.
				(c)Floor stocks
			 tax
				(1)Imposition of
			 taxIn the case of any liquid on which tax would have been
			 imposed under section 4081 of the Internal Revenue Code of 1986 during the
			 applicable period but for the amendment made by subsection (a), and which is
			 held on the floor stocks tax date by any person, there is hereby imposed a
			 floor stocks tax in an amount equal to the tax which would be imposed on such
			 liquid had the taxable event occurred on the floor stocks tax date.
				(2)Liability for
			 tax and method of payment
					(A)Liability for
			 taxA person holding a liquid on the floor stocks tax date to
			 which the tax imposed by paragraph (1) applies shall be liable for such
			 tax.
					(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe.
					(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before the date which is 6 months after the floor stocks tax date.
					(3)DefinitionsFor purposes of this subsection—
					(A)Held by a
			 personA liquid shall be considered as held by a
			 person if title thereto has passed to such person (whether or not
			 delivery to the person has been made).
					(B)Gasoline and
			 diesel fuelThe terms gasoline and diesel
			 fuel have the respective meanings given such terms by section 4083 of
			 such Code.
					(C)Floor stocks
			 tax dateThe term floor stocks tax date means
			 September 2, 2008.
					(D)Applicable
			 periodThe term applicable period means the period
			 described in section 4081(f)(3) of such Code.
					(4)Exception for
			 exempt usesThe tax imposed by paragraph (1) shall not apply to
			 gasoline or diesel fuel held by any person exclusively for any use to the
			 extent a credit or refund of the tax imposed by section 4081 of such Code is
			 allowable for such use.
				(5)Exception for
			 fuel held in vehicle tankNo tax shall be imposed by paragraph
			 (1) on gasoline or diesel fuel held in the tank of a motor vehicle.
				(6)Exception for
			 certain amounts of fuel
					(A)In
			 generalNo tax shall be imposed by paragraph (1)—
						(i)on
			 gasoline (other than aviation gasoline) held on the floor stocks tax date by
			 any person if the aggregate amount of gasoline held by such person on such date
			 does not exceed 4,000 gallons, and
						(ii)on
			 diesel fuel held on such date by any person if the aggregate amount of diesel
			 fuel held by such person on such date does not exceed 2,000 gallons.
						The
			 preceding sentence shall apply only if such person submits to the Secretary (at
			 the time and in the manner required by the Secretary) such information as the
			 Secretary shall require for purposes of this subparagraph.(B)Exempt
			 fuelFor purposes of subparagraph (A), there shall not be taken
			 into account fuel held by any person which is exempt from the tax imposed by
			 paragraph (1) by reason of paragraph (4) or (5).
					(C)Controlled
			 groupsFor purposes of this paragraph—
						(i)Corporations
							(I)In
			 generalAll persons treated as a controlled group shall be
			 treated as 1 person.
							(II)Controlled
			 groupThe term controlled group has the meaning
			 given to such term by subsection (a) of section 1563 of such Code; except that
			 for such purposes the phrase more than 50 percent shall be
			 substituted for the phrase at least 80 percent each place it
			 appears in such subsection.
							(ii)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of clause (i) shall apply to a
			 group of persons under common control where 1 or more of such persons is not a
			 corporation.
						(7)Other law
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 4081 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this paragraph, apply
			 with respect to the floor stock taxes imposed by paragraph (1) to the same
			 extent as if such taxes were imposed by such section 4081.
				(d)SecretaryFor
			 purposes of this section, the term Secretary means the Secretary
			 of the Treasury or the Secretary’s delegate.
			(e)Passthrough to
			 consumers
				(1)Sense of
			 congressIt is the senses of Congress that—
					(A)consumers
			 immediately receive the benefit of the reduction in taxes resulting from the
			 amendment made by subsection (a), and
					(B)transportation
			 motor fuels producers and other dealers take such actions as necessary to
			 reduce transportation motor fuels prices to reflect such reduction, including
			 immediate credits to customer accounts representing tax refunds allowed as
			 credits against excise tax deposit payments under the floor stocks refund
			 provisions of subsection (b).
					(2)Study and
			 enforcementThe Federal Trade Commission and the Commodities
			 Futures Trading Commission shall use all applicable authorities to monitor oil,
			 diesel, and gasoline markets to ensure that the benefit of the reduction in
			 taxes resulting from the amendment made by subsection (a) is received by
			 consumers.
				2.Temporary oil
			 profit fee
			(a)In
			 generalSubtitle E of the Internal Revenue Code of 1986 (relating
			 to alcohol, tobacco, and certain other excise taxes) is amended by adding at
			 the end thereof the following new chapter:
				
					56Temporary fee on
				excess oil profit 
						
							Sec. 5896. Imposition of
				  fee.
							Sec. 5897. Excess profit;
				  etc.
							Sec. 5898. Special rules and
				  definitions.
						
						5896.Imposition of
				fee
							(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed on any applicable taxpayer an excise fee in an amount
				equal to 50 percent of the excess profit of such taxpayer for any taxable year
				beginning during 2008.
							(b)Applicable
				taxpayerFor purposes of this chapter, the term applicable
				taxpayer means, with respect to operations in the United States—
								(1)any integrated
				oil company (as defined in section 291(b)(4)), and
								(2)any other
				producer or refiner of crude oil with gross receipts from the sale of such
				crude oil or refined oil products for the taxable year exceeding
				$1,000,000,000.
								5897.Excess
				profit; etc
							(a)General
				ruleFor purposes of this chapter, the term excess
				profit means the excess of the adjusted taxable income of the applicable
				taxpayer for the taxable year over the reasonably inflated average profit for
				such taxable year.
							(b)Adjusted
				taxable incomeFor purposes of this chapter, with respect to any
				applicable taxpayer, the adjusted taxable income for any taxable year is equal
				to the taxable income for such taxable year (within the meaning of section 63
				and determined without regard to this subsection) increased by any interest
				expense deduction, charitable contribution deduction, and any net operating
				loss deduction carried forward from any prior taxable year. In the case of any
				applicable taxpayer which is a foreign corporation, the adjusted taxable income
				shall be determined with respect to such income which is effectively connected
				with the conduct of a trade or business in the United States.
							(c)Reasonably
				inflated average profitFor purposes of this chapter, with
				respect to any applicable taxpayer, the reasonably inflated average profit for
				any taxable year is an amount equal to the average of the adjusted taxable
				income of such taxpayer for taxable years beginning during the 2000–2004
				taxable year period (determined without regard to the taxable year with the
				highest adjusted taxable income in such period) plus 10 percent of such
				average.
							5898.Special rules
				and definitions
							(a)Withholding and
				deposit of feeThe Secretary shall provide such rules as are
				necessary for the withholding and deposit of the fee imposed under section
				5896.
							(b)Records and
				informationEach taxpayer liable for tax under section 5896 shall
				keep such records, make such returns, and furnish such information as the
				Secretary may by regulations prescribe.
							(c)Return of
				feeThe Secretary shall provide for the filing and the time of
				such filing of the return of the fee imposed under section 5896.
							(d)Crude
				oilThe term crude oil includes crude oil
				condensates and natural gasoline.
							(e)Businesses
				under common controlFor purposes of this chapter, all members of
				the same controlled group of corporations (within the meaning of section
				267(f)) and all persons under common control (within the meaning of section
				52(b) but determined by treating an interest of more than 50 percent as a
				controlling interest) shall be treated as 1 person.
							(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				chapter.
							.
			(b)Clerical
			 amendmentThe table of chapters for subtitle E of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Chapter 56—Temporary fee on excess oil
				profit
					
					.
			(c)Deductibility
			 of feeThe first sentence of section 164(a) of the Internal
			 Revenue Code of 1986 (relating to deduction for taxes) is amended by inserting
			 after paragraph (5) the following new paragraph:
				
					(6)The fee imposed
				by section
				5896.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning in 2008.
			3.Suspension of
			 petroleum acquisition for Strategic Petroleum Reserve
			(a)In
			 generalExcept as provided in subsection (b) and notwithstanding
			 any other provision of law, during the period beginning on the date of
			 enactment of this Act and ending on December 31, 2008, the Secretary of Energy
			 shall suspend acquisition of petroleum for the Strategic Petroleum Reserve
			 through the royalty-in-kind program or any other acquisition method.
			(b)ResumptionThe
			 Secretary of Energy may resume acquisition of petroleum for the Strategic
			 Petroleum Reserve through the royalty-in-kind program or any other acquisition
			 method under subsection (a) not earlier than 30 days after the date on which
			 the Secretary notifies Congress that the Secretary has determined that the
			 weighted average price of petroleum in the United States for the most recent
			 90-day period is $75 or less per barrel.
			4.Price gouging
			 and market manipulationThe
			 Federal Trade Commission and the Commodities Futures Trading Commission shall
			 use all applicable authorities to monitor oil, diesel, and gasoline markets to
			 prevent price gouging and market manipulation in such markets.
		
